Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders YUM! Brands, Inc.: We consent to the incorporation by reference in the registration statements listed below of YUM! Brands, Inc. and Subsidiaries (YUM) of our report dated February 14, 2011, with respect to the consolidated balance sheets of YUM as of December 25, 2010 and December 26, 2009, and the related consolidated statements of income, cash flows, and shareholders’ equity (deficit) and comprehensive income (loss) for each of the fiscal years in the three-year period ended December 25, 2010, and the effectiveness of internal control over financial reporting as of December 25, 2010, which report appears in the December 25, 2010 annual report on Form 10-K of YUM. Description Registration Statement Number Form S-3 and S-3/A Debt Securities 333-160941 YUM! Direct Stock Purchase Program 333-46242 Form S-8 Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046, 333-170929 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-Term Incentive Plan 333-32052, 333-109299 /s/ KPMG LLP Louisville, Kentucky February 14, 2011
